Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-13 are currently pending in this application in response to the amendment and remarks filed on March 23, 2022.  Claims 9 and 13 are currently amended.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(b) rejections:
With respect to claims 9 and 13, Applicant’s claim amendments overcame the rejections for claims 9 and 13, therefore the rejections have been withdrawn.
With respect to claims 2 and 6-10, Applicant argues that the specification at [0019],[0024-0026],[0029], and [0038] provide support with corresponding structures for each of claim elements “a non-safety condition monitoring module” (claims 2 and 10), “at least one communication module” (claim 6), “at least one safety I/O module” (claim 7), “an associated communication module” (claim 7), “an in/out module” (claim 8), and “at least one non-safety I/O module” (claim 9) that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant argues that structures such as “standard hardware”, “data transfer interfaces and protocols”, and “data communication types, ports, and standards” would enable a person of ordinary skill in the art to recognize the required structures. See Remarks at 5-6.
Examiner disagrees. The structures as provided by applicant and as described in paragraphs [0019],[0024-0026],[0029], and [0038] fail to clearly link a structure for each of the elements that invokes 112(f) 6th, therefore claims 2 and 6-10 are indefinite and are rejected under 35 USC 112(b). For instance, paragraph [0019] discloses using standard hardware for a non-safety condition monitoring module to monitor both safety and non-safety signals. Standard hardware is not a definite structure, but rather, it covers all possible hardware that are considered standard to monitor safety and non-safety signals. Additionally, paragraphs [0024-0026],[0029], and [0038] disclose interfaces, protocols, I/O ports, Ethernet/USB/RS as possible communication protocols for data transferring/communicating between the “modules” that invoke 112(f) 6th. The various communication protocols as set forth in the written description of the specification do not implicitly or inherently correlate to each specific “modules” that perform the claimed functions as recited in rejected claims. For this reason, Examiner will maintain the rejections as set forth below. Note: Applicant have the option to amend the claims so that the claim limitations will no longer be interpreted as a limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the “modules” and adding the specific standard hardware that perform the claimed functions.
With respect to 35 U.S.C. §102(a)(1) rejections:
	Applicant argues that Rauer fails to anticipate claim limitations “the non-safety controller module is configured to receive the collected monitoring data from the condition monitoring module and to pass the collected monitoring data to the safety controller module; and wherein the safety-controller module is configured to evaluate the monitoring data based on safety conditions”. Particularly, Applicant argues that Rauer teaches receiving by the first processor 102 only the non-safety critical processes and/or non-safety critical plant components and teaches removing of the second processor 101 that handles the safety critical processes and/or safety critical plant components, such that Rauer is not concerned with the safety critical data. See Remarks at 8.
	Examiner disagrees. Rauer teaches of an evaluation device (condition monitor module as recited in the claim) that includes both a processor 101 that carries out critical safety functions and a processor 102 that carries out not critical safety functions where both processors communicate with each other (par.0074). Rauer teaches the evaluation device passes the sensor values measured via sensor 100 to both the processor 101 and processor 102 to process the critical safety functions and the non-critical safety functions respectively (fig.6 and par.0075-0077). As disclosed in the written description of the specification, the condition monitoring module is a non-safety condition monitoring module connected to a non-safety controller module configured perform fail-safe condition monitoring and to communicate safety monitoring data over a non-safety interface to the non-safety controller module (See specification at [0030] and also as recited in claim 2). In light of the specification, the non-safety controller module is the condition monitoring module configured to perform fail-safe condition monitoring and to communicate safety monitoring data over a non-safety interface to the non-safety controller module. For that reason, Rauer teaches where the processor 101 is part of the measuring/sensoring/evaluation device 100 that measures sensor values and evaluates by separation of tasks that are critical or not critical to safety then pass on the safety critical measured values to the processor 101 that carries out the critical safety functions (par.0071-0074). In contrary to Applicant’s argument, Rauer is concerned of both the safety and non-safety critical processes/components (par.0071-0074). Rauer briefly mentioned of a situation when processor 101 can be done without ONLY with applications that are not critical to safety (par.0081) but very much concerned with the safety critical processes/components (par.0012-0014 and fig.6) because the separation of tasks that are critical or not critical was taught for the purpose of developing less expenditure software and hardware components that do not have to meet more stringent requirements relating to safety integrity (par.0011) in contrary to not be concerned at all. Note: The claim limitation “non-safety controller module…pass the collected monitoring data to the safety controller module” fails to define the collected monitoring data is “safety” or “non-safety” typed data. For that reason, measured data being stored between the processor 101 and the processor 102 are communicated bidirectionally between the two processors within the evaluation device 100 (bidirectional line 206 of fig.3 and 610 of fig.6). Additionally, Examiner would like to bring to Applicant’s consideration of a new prior art made of record based on most recent updated search, Helpenstein et al. (EP3163390, figure 1 and [0035]), that is considered pertinent to applicant's disclosure.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Elements “a non-safety condition monitoring module” (claims 2 and 10), “at least one communication module” (claim 6), “at least one safety I/O module” (claim 7), “an associated communication module” (claim 7), “an in/out module” (claim 8), and “at least one non-safety I/O module” (claim 9) have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification, shows various block diagrams that appear to define a few of the recited modules (See Figure 1). For example, “a safety I/O module 106”, “a non-safety I/O module 107”, and “communication module 112”. Nonetheless, the written description fails to disclose the corresponding structure for each of the “modules” configured to invoke the claimed functions as recited in Claims 2 and 6-10, particularly, the elements “a non-safety condition monitoring module” and “an associated communication module”.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauer et al. (US2010/0256921).

With respect to claim 1, Rauer teaches a control system (electronics unit or field devices of figs.1-6) configured to control safety-critical and non-safety-critical processes and/or plant components (carry out functions that are critical to safety and that are not critical to safety, par.0009 and par.0044) comprising: 
a non-safety controller module (microcontroller 102, fig.1-6 and par.0044-0045), configured to control the non-safety-critical processes and/or the non-safety-critical plant components (carry out functions that are not critical to safety, par.0044); 
at least one safety controller module (microcontroller 101, fig.1-6 and par.0044-0045), configured to control the safety-critical processes and/or the safety-critical plant components (carry out functions that are critical to safety, par.0044); 
at least one condition monitoring module (measuring/sensoring/evaluation device 100 includes microcontroller 101, microcontroller 102, fig.4; and measuring/sensoring/evaluation device 100 that includes sensor 100 and A/D converter 606, fig.6), configured to perform fail-safe condition monitoring and to collect monitoring data (the functions that are critical or not critical to safety are determined based on sensor measuring data of the sensor of the electronic units or field devices, par.0022; where measuring/sensoring/evaluation device 100 measures sensor values and evaluates by separation of tasks that are critical or not critical to safety, par.0071-0074, and outputs to microcontroller 101 and microcontroller 102, par.0051 and par.0068); 
wherein the non-safety controller module is configured to receive the collected monitoring data from the condition monitoring module (microcontroller 101 and microcontroller 102 each receives the sensed and evaluated values from measuring/sensoring/evaluation device 100, fig.6, par.0044; microcontroller 102 receives input data that is critical to safety from measuring/sensoring/evaluation device 100 via communication path 609, fig.6) and to pass the collected monitoring data to the safety controller module (data is exchanged between microcontroller 101 and microcontroller 102 where functions of the field device that are critical is passed to microcontroller 101 and functions of the field device that are not critical is passed to microcontroller 102, fig.5, par.0069, par.0071-0072, par.0074); and 
wherein the safety-controller module is configured to evaluate the monitoring data based on safety conditions (microcontroller 101 applies the safety standards to parts of the device that carry out functions that are critical to safety, par.0052, par.0072, par.0080).

With respect to claim 2, Rauer teaches wherein the condition monitoring module is a non-safety condition monitoring module which is configured to additionally perform safety condition monitoring (the functions that are critical or not critical to safety are determined based on sensor measuring data of the sensor of the electronics unit or field devices of figs.1-6, par.0022; where measuring/sensoring/evaluation device 100 measures sensor values and evaluates by separation of tasks that are critical or not critical to safety, par.0071-0074, and outputs to microcontroller 101 and microcontroller 102, par.0051 and par.0068).

With respect to claim 3, Rauer teaches wherein the safety controller module is configured to provide diagnostic measures to the at least one condition monitoring module (measuring/sensoring/evaluation device 100 provides diagnostic measures based on the separation of functions that are critical to safety, par.0074).

With respect to claim 4, Rauer teaches wherein the non-safety controller module and the condition monitoring module are configured to perform the safe communication via a non-safe interface (measuring/sensoring/evaluation device 100 communicate to microcontroller 102 via interface 609 where microcontroller 102 carries out functions that are not critical to safety, fig.6 and par.0044).

With respect to claim 5, Rauer teaches wherein the control system (electronics unit or field devices of figs.1-6) further comprises an internal coupler bus connected to the safety controller module and the non-safety controller module (internal communication bus 206, figs.2-3, where microcontroller 101 and 102 are included in the condition monitoring module 100, fig.4); and wherein the internal coupler bus is configured to provide safe communication between the safety controller module and the non-safety controller module (where field device is a fieldbus device that communicates by way of the Profibus standard or foundation fieldbus standard, par.0066).

With respect to claim 6, Rauer teaches wherein the control system (electronics unit or field devices of figs.1-6) further comprises: a field bus, a communication coupler connected to the internal coupler bus and the field bus (where field device is a fieldbus device that communicates by way of the Profibus standard or foundation fieldbus standard, par.0066; corresponding connections are provided by way of Ethernet interface, par.0077); and at least one communication module connected to the field bus (where a communication module 405 communicates with an external evaluation unit, par.0068); wherein the communication coupler is configured to communicate with the communication module via the field bus and to communicate with the safety controller module and the non-safety controller module via the internal coupler bus (adapted for communication with an external communication unit using one of a Profibus standard and a Foundation Fieldbus standard, where the second processor implements first layers of communication that are critical to safety, and wherein the first processor implements second layers of communication, claim 9 and par.0066).

With respect to claim 7, Rauer teaches further comprising at least one safety I/O module connected to an associated communication module; wherein the system is configured to transfer safety data between the at least one safety controller module and the at least one safety I/O module (microcontroller 101 receives input data that is critical to safety and output control data that is safety integrity level (SIL) 603, fig.1a and par.0044 and par.0077).

With respect to claim 8, Rauer teaches wherein the at least one safety I/O module is an in/out module which is configured to receive safety data and to output safety control signals(microcontroller 101 receives input data that is critical to safety and output control data that is safety integrity level (SIL) 603, fig.1a, fig.6 and par.0044 and par.0077) .

With respect to claim 9, Rauer teaches further comprising: at least one non-safety I/O module connected to a communication module associated with the at least one non-safety I/O module; wherein the system is configured to transfer non-safety data between the non-safety controller module and the at least one non-safety I/O module (microcontroller 102 receives communication signals or operation signals that is not critical to safety and output data that is non-safety integrity level 604, fig.1a, fig.6 and par.0044 and par.0077).

With respect to claim 10, Rauer teaches a condition monitoring module of a control system according to claim 1 (measuring/sensoring/evaluation device 100 of system figs.1-6), wherein the condition monitoring module is a non-safety condition monitoring module connected to a non-safety controller module (device 100 connected to microcontroller 102 which carry out functions that are not critical to safety, par.0044), configured to perform fail-safe condition monitoring and to communicate safety monitoring data over a non-safety interface to the non-safety controller module (measures sensor values and evaluates by separation of tasks that are critical or not critical to safety, par.0071-0074, and outputs to microcontroller 101 and microcontroller 102, par.0051 and par.0068; microcontroller 102 each receives the sensed and evaluated values from measuring/sensoring/evaluation device 100 via communication path 609, fig.6, par.0044).

With respect to claim 11, Rauer teaches a non-safety controller module of a control system according to claim 1 (microcontroller 102, figs.1-6), wherein the non-safety controller module is connected to a condition monitoring module and a safety controller module (microcontroller 102 connected to measuring/sensoring/evaluation device 100 that includes sensor 100 and A/D converter 606 and further connected to microcontroller 102, fig.6); and wherein the non-safety controller module is configured to receive safety monitoring data from the condition monitoring module over a non-safety interface and to pass the safety monitoring data to the safety controller module (receives input data that is critical to safety from measuring/sensoring/evaluation device 100 via communication path 609, fig.6, and data is exchanged between microcontroller 101 and microcontroller 102 where functions of the field device that are critical is passed to microcontroller 101 and functions of the field device that are not critical is passed to microcontroller 102, fig.5, par.0069, par.0071-0072, par.0074).

With respect to claim 12, Rauer teaches safety controller module of a control system according to claim 1 (microcontroller 102 of electronics unit or field devices of figs.1-6), configured to receive safety monitoring data collected by a condition monitoring module from a non-safety controller module over a non-safety interface (data is exchanged between microcontroller 101 and microcontroller 102 where functions of the field device that are critical is passed to microcontroller 101 and functions of the field device that are not critical is passed to microcontroller 102, fig.5, par.0069, par.0071-0072, par.0074).

With respect to claim 13, Rauer teaches method comprising: using the control system according to one of claim 1 (electronics unit or field devices of figs.1-6) as: a control system for a relatively large automation system, as a decentralized processing facility in such a decentralized relatively large automation system, as a stand-alone automation device in conjunction with the input/output devices which are coupleable in a decentralized manner, or as a central automation device (microcontroller 102 and 101 are communicatively coupled but separately controlled based on tasks that are critical or not critical to safety, fig.6 and par.0071-0074). 

The following additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure: EP3163390, CN102725700, and US20120297101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   April 27, 2022